03/23/2020



                                                                                 Case Number: DA 19-0506


                 IN THE SUPREME COURT OF THE STATE OF MONTANA

                                     DA 19-0506


NICK BROOKE, ETHAN LERMAN, and
BRIAN WEST, individually and on
behalf of all others similarly situated,
                                            ORDER GRANTING APPELLANTS’
                    Plaintiffs,               MOTION FOR EXTENSION OF
                                                       TIME
                    v.

STATE OF MONTANA; STEVE BULLOCK,
in his official capacity as Governor;
and RHONDA SCHAFFER, in her official
capacity as the Director of the Office of
the State Public Defender,

                    Defendants.


      The Plaintiffs/Appellants have moved for a 14-day extension of time in

which to file their reply brief. The motion is GRANTED. The reply brief is due

April 6, 2020.




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                           March 23 2020